In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00113-CV

MARJORIE ANDERSON, Appellant                 §   On Appeal from the 96th District
                                                 Court

V.                                           §   of Tarrant County (096-283926-16)


                                             §   May 23, 2019
SAFEWAY TOM THUMB, D/B/A TOM
THUMB GROCERY, AND BARGREEN
ELLINGSON, INC., Appellees                   §   Per Curiam

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s orders. It is ordered that the trial court’s order

granting Safeway Tom Thumb’s motion for summary judgment and the trial court’s

order granting Bargreen Ellingson, Inc.’s special appearance are affirmed.

      It is further ordered that Appellant Marjorie Anderson shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM